Title: To Thomas Jefferson from La Rochefoucauld, [22 November 1791]
From: La Rochefoucauld
To: Jefferson, Thomas



[Paris, 22 Novembre 1791]

Je ne m’arrêterai pas, Monsieur, à excuser mon long Silence. Vous avez, malgré ma taciturnité, rendu justice à mes regrets d’y avoir été condamné par l’assiduité du travail qui étoit mon devoir, et vous avez été persuadé que cette cause impérieuse étoit la Seule qui pût me priver de me rappeller moi même à votre Souvenir. Voilà notre Constitution terminée, mais en quittant les fonctions Législatives, j’ai été appellé à celles d’Administrates du Département de Paris, et je m’y livre avec zèle. Elles exigent dans ce moment encore une grande Suite, parce que le Conseil est assemblé pour sa session annuelle, et que le Directoire marche toujours, mais cette session ne dure qu’un mois, et, comme après sa cloture, il ne me restera, en qualité […] bonne volonté au Directoire, je Serai un peu […] mes amis, et j’en profiterai quelquefois pour causer avec vous. Je le ferai même très brievement aujourd’hui, parce que j’ai de l’occupation encore, et parce que je veux envoier ma lettre à M. Short avant son départ.
Il vous a tenu au courant de notre état; nous avons eu, depuis votre départ, bien des crises, nos travaux ont éprouvé mille obstacles produits par des causes bien differentes; La fermentation  révolutionnaire a été prolongée par des hommes bien coupables, qui ont cru Servir leurs interêts particuliers en provoquant l’anarchie, et qui ont pris le masque du patriotisme, comme le plus propre à seconder leurs desseins criminels; ces hommes ont été démasqués, mais ils n’ont été punis que par l’opinion publique, et d’autres hommes, non moins coup[ables …] leurs vols, mais on commence à les démasq[uer.]
Cependant, au milieu de ces agitations, l’esprit National se montre pour vouloir l’ordre et le rétablissement de la paix, et cette volonté triomphera de toutes les especes de factieux.
J’ai bien regretté que nous aions été détournés par des interêts ou préjugés mercantiles de contracter avec les Etats Unis des liaisons que la nature des choses Sembloit amener naturellement; mais nous nous éclairerons aussi sur ce point, et nos deux pais s’uniront par un attrait réciproque.
M. de la fayette a rempli l’engagement qu’il avoit pris; à la fin de l’Assemblée Constituante, il a quitté sa place, il n’en a voulu accepter aucune; il est actuellement, et pour tout l’hiver, à Chavaniac, et vous pouvez dire a M. Washington que son éleve, constamment digne de son amitié, après […] et après avoir été honoré de tous les genres […] de l’estime méritée de tous les amis de la Liberté, de la Constitution et des Loix.
Je ne finirai pas sans vous remercier des excellens Reports que vous avez bien voulu m’envoier; le tems me manque pour vous en parler plus au long. Ma famille, que j’ai quitté ces jours-ci à la campagne, vous dit mille choses. Nous voudrions bien vous tenir encore ici, mais votre Patrie a besoin de vous. Adieu, Monsieur, soiez toujours bien persuadé je vous prie, du bien sincere attachement dont je suis pénétré pour vous.

La Rochefoucauld

